In an action to recover damages for personal injuries, the jury rendered a verdict in favor of defendant and against plaintiff. This court has affirmed the judgment on appeal therefrom by plaintiff. (See Thaler v. Gity of New York, post, p. 748, decided herewith.) This appeal is by plaintiff from an order denying his motion to set aside the verdict and for a new trial on the ground of newly discovered evidence. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Adel, Mac Crate, Schmidt and Beldock, JJ.